Title: To George Washington from John Hopkins, 14 May 1788
From: Hopkins, John
To: Washington, George



Sir
Richmond May 14 1788

I was favor’d with your Letter of the 27th Ulto by Mr Charles Lee, covering sundry Warrants for articles furnished the Army during the late War, to the Amount of £107.12.2 & 305 Dollars 53ths in Indents of Interest—And Mr Lee has placed in my hands the sum of £69 in Warrants for Interest on Loan Office Certificates of this State, to be applied to the payment of your Taxes; but you will be pleased to observe, by the Statement of these Taxes, which I have the honor of transmitting for your information, that I am obliged to make a different arrangment, of them, than what you have supposed. Indents are not admissable in discharge of the Certificate Tax, nor are Certificates or Warrants for Articles furnished the Army received in payment of the revenue, or Specie Taxes, as you will observe by the Statement above mentioned. So many therefore of the Warrants as are necessary to pay the Certificate Tax, as well as the proper proportion of Indents, admissable in discharge of the Specie Tax, I have taken from the sums sent me, and the balance, I return by Mr Lee.
The Sherif of Green Briar will be down during the Sitting of the Genl Court in June next, when I will make the enquiry respecting your Lands and inform you.
I beg leave to assure you Sir, that I will with very great pleasure execute this Commission, and on all occasions shall be happy in the opportunity of shewing you with how much respect

and Esteem, I have the honor to be Sir Your Mo. obt hble servant

Jno. Hopkins

